UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5067



UNITED STATES OF AMERICA,
                                              Plaintiff - Appellee,

          versus


JUAN CARLOS NAVARETTE-BELTRAN, a/k/a Luis
Arriga-Juarez,   a/k/a   Juan  Carlos  Ariga
Navarette, a/k/a Louis Aruga Navarete,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-05-34)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, Assistant United States Attorney, Arnold L. Husser,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Juan Carlos Navarette-Beltran pled guilty to one count of

reentry of a deported alien, in violation of 8 U.S.C. § 1326(a),

(b)(2)   (2000),     and   was    sentenced       to    seventy-one    months

imprisonment.      Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal, but raising the issue of whether

the   sentence   imposed   by    the   district    court   was    reasonable.

Although Navarette-Beltran was informed of his right to file a pro

se supplemental brief, he has not done so.

           After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.             See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).             However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the applicable guideline range

as well as the factors set forth in 18 U.S.C. § 3553(a) (2000).

Id.   If the sentence imposed is within the properly calculated

guideline range, it is presumptively reasonable.           United States v.

Green, 436 F.3d 449, 2006 WL 267217, at *5 (4th Cir. Feb. 6, 2006)

(No. 05-4270).

           Navarette-Beltran’s         sentence   was    both    within   the

guideline range of fifty-seven to seventy-one months, and well

within the statutory maximum of twenty years.                   See 8 U.S.C.


                                   - 2 -
§ 1326(b)(2). Because the district court appropriately treated the

guidelines as advisory, and properly calculated and considered the

guideline range and the relevant § 3553(a) factors, we find the

sentence reasonable.

          In accordance with Anders we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               - 3 -